Citation Nr: 1022338	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1954 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated May 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In April 2010, the Veteran testified at a Board hearing 
before the undersigned.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his diagnosed respiratory disorder, 
to include asthma and chronic obstructive pulmonary disease, 
is related to service.  Specifically, the Veteran contends in 
his claim in March 2006 that his asthma/emphysema began in 
December 1955, while in service.  Additionally, the Veteran 
argues in his notice of disagreement in August 2007 that the 
"doctors were amiss in their diagnosis" of a common cold 
while he was stationed in Berlin, Germany.  He claims he 
"never in [his] life had all this congestion and breathing 
problems like [he] had toward the end of [his] duty there in 
Berlin."  The Veteran also contends a visit to the emergency 
room at Holy Name Hospital in Teaneck, New Jersey two months 
following discharge to receive treatment for respiratory 
problems.  

The Veteran's service treatment records in April 1956 show he 
was treated for a diagnosis of the common cold, noting 
symptoms existing for three days, and provide an impression 
of an upper respiratory infection.  The Veteran was admitted 
for three days to the U.S. Army Hospital in Berlin, Germany 
for an upper respiratory infection.  Service treatment 
records also report pneumonia at the age of six, and hay 
fever when the Veteran was younger with no symptoms in four 
years.  An undated in-service radiographic report indicates 
"normal lung tissue."  The service separation examination 
and clinical evaluation dated April 20, 1956 indicates all 
systems, other than the G-U system, as "normal."  On May 
26, 1956, the Veteran signed a form indicating no change in 
physical condition since the last "final-type physical 
exam."  The Board notes, however, that the service 
separation examination occurred prior to the above-mentioned 
in-service hospitalization for an upper respiratory 
condition.

A November 2005 medical record from a private physician, Mark 
Benjamin, M.D., includes an impression of "dyspnea, most 
likely a combination of asthma and COPD" and includes the 
examiner's opinion that the Veteran had symptoms suggestive 
of asthma including congestion, shortness of breath and 
wheezing at age 20, when the Veteran was in service.  A 
December 2005 medical record from a private physician, 
Michael Nalbantian, M.D., includes an impression of 
"obstructive pulmonary disease" indicating "the lungs are 
otherwise clear."

The Veteran has not been afforded the opportunity for a VA 
examination on the relevant question of whether his 
respiratory disorder was caused or aggravated by service.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and when 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain written authorization from the 
Veteran to obtain hospital records, dated 
from 1956 to 1957 for a respiratory 
disorder, from the private hospital in 
Teaneck, NJ where the Veteran claims he 
was treated after service.

2.  Contact the National Personnel Records 
Center and obtain any outstanding records 
from the U.S. Army Hospital in Berlin, 
Germany from December 1955 to May 1956.

3.  Afterwards, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his respiratory disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address the following:

In addition to the history of a pre-
existing asthma problem and hay fever 
prior to service, what clinical 
factors during service support a 
finding that a respiratory disorder 
pre-existed service?

If the history and clinical data 
support the conclusion that a 
respiratory disorder pre-existed 
service, then were the residuals of 
the pre-existing respiratory disorder 
aggravated by service, that is, was 
there a permanent increase in 
severity, that is, a worsening of the 
underlying condition not due to the 
natural progress of the condition as 
contrasted to a temporary worsening 
of symptoms?

If the history and clinical data do 
not support the conclusion that 
residuals of a pre-existing 
respiratory disorder were aggravated 
by service, is it at least as likely 
as not that the current respiratory 
disorder is related to service, 
including the hospitalization for an 
upper respiratory infection 
documented in service?

Please note that the term "as likely 
as not" does not mean within the 
realm of possibility.  Rather it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  
Please answer the questions posed 
with use of "as likely," "more 
likely," or "less likely" language.

The examiner should provide all 
examination findings, along with the 
complete rationale for the opinion 
expressed and conclusion reached.  
The rationale should include a 
discussion of the November 2005 
medical record from the private 
physician Mark Benjamin, M.D. 
indicating the Veteran had asthma 
symptoms when he was twenty years 
old, and the Veteran's assertions 
that he was misdiagnosed in service

4.  Thereafter, the RO/AMC should 
readjudicate the claim of service 
connection for respiratory illness in 
light of the additional evidence obtained.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



